Citation Nr: 0911360	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  00-21 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from January 1957 to January 
1959.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  A February 2000 
rating decision continued a 10 percent rating for bronchitis 
with a history of bronchiectasis, and an April 2002 rating 
decision denied entitlement to TDIU.

The Board denied the Veteran's claims in August 2004.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 order, the Court 
vacated the Board's November 2004 decision and remanded the 
matter for further proceedings.

The appeal was remanded for additional action in July 2007 
and March 2008.  It has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The RO scheduled March 2000, October 2001, February 2002, 
August 2003, December 2003, May 2004, September 2007, and 
February 2008 VA respiratory examinations for the Veteran 
because entitlement to a higher rating for bronchitis with a 
history of bronchiectasis could not be established without a 
current VA respiratory examination and medical opinion.

2.  Good cause has not been shown for the Veteran's failure 
to report for the scheduled March 2000, October 2001, 
February 2002, August 2003, December 2003, May 2004, 
September 2007, and February 2008 VA respiratory 
examinations.

3.  Service connection has been in effect for bronchitis with 
a history of bronchiectasis evaluated as 10 percent disabling 
prior to April 8, 1999 and 30 percent disabling from April 8, 
1999.   This is the only service-connected disorder.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
bronchitis with a history of bronchiectasis are not met.  38 
C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6600, 6601 (2008).

2. The criteria for TDIU due to the Veteran's service- 
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.655, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the Court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in April 2003 discussed the evidence necessary 
to establish a higher evaluation.  He was asked to identify 
providers of treatment.  He was told that VA would make 
reasonable efforts to assist him in obtaining evidence 
supportive of his claim. 

In November 2003 he was again asked to identify private 
medical treatment so that VA could request records.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining further relevant evidence.  

A March 2004 letter advised the Veteran of the status of his 
claim.

A May 2008 letter discussed the effect of the Veteran's 
failure to report for VA examinations.  

In June 2008 the Veteran was provided with the diagnostic 
criteria for evaluation of respiratory disabilities.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that VA 
examinations were scheduled numerous times, but that the 
Veteran failed to report without good cause shown.  The 
Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

In response to the Veteran's April 1999 claim, he was 
scheduled for an examination in September 1999.  He failed to 
report.

A February 2000 rating decision continued the 10 percent 
rating for bronchitis with a history of bronchiectasis, and 
the Veteran perfected a timely appeal.  

The record discloses that the Veteran also failed to report 
for a VA examination in March 2000.

The report of private pulmonary function testing reveals that 
pre-bronchodilator, the Veteran's FVC was 36 percent of 
predicted, and FEV1 was 31 percent of predicted.  Post-
bronchodilator, FVC was 73 percent of predicted, and FEV1 was 
58 percent of predicted.  The interpretation was severe 
obstruction and low vital capacity premedication and moderate 
obstruction and low vital capacity post medication.  

An August 2000 rating decision increased the rating for this 
disability to 30 percent.

The Veteran continued his disagreement with the assigned 
ratings, and was scheduled for subsequent VA examinations.  
He failed to report for examinations scheduled in October 
2001, February 2002, May 2003, December 2003, and May 2004.  

The Board denied the Veteran's claims in August 2004, 
concluding that he had not shown good cause for his failure 
to report for the scheduled examinations and finding that the 
evidence was insufficient to support higher evaluations.

Examinations were scheduled in September 2007 and February 
2008 following Board remands.  The VA facility at which those 
examinations were scheduled reported that the Veteran did not 
report for those examinations.

Analysis

The Veteran's respiratory disability is evaluated as 
bronchitis under C.F.R. § 4.97, Diagnostic Code 6600 (2008).  

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2008).

The Veteran is currently in receipt of a 30 percent 
disability rating under Diagnostic Code 6600, for chronic 
bronchitis.  A 30 percent rating requires forced expiratory 
volume in one second (FEV-1) of 56- to 70-percent predicted; 
or forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) of 56 to 70 percent; or diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO(SB)) of 56- to 65-percent predicted.

A 60 percent rating requires FEV-1 of 40- to 55- percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO(SB) of 
40- to 55-percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).

A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of 
less than 40-percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with 
cardiorespiratory limitation); or cor pulmonale (right- sided 
heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy. 38 C.F.R. § 4.97, 
Code 6600.

For VA purposes, only post-bronchodilation results may be 
considered.  See 61 Fed. Reg. 46270 (Sept. 5, 1996).

Under the criteria for evaluating bronchiectasis, a 30 
percent rating is assigned with incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent rating is assigned with incapacitating episodes of 
infection of four to six weeks total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  A note 
following the rating criteria indicates that an 
incapacitating episode is one that requires bedrest and 
treatment by a physician. Diagnostic Code 6601 indicates that 
the Veteran's disability may also be rated according to 
pulmonary impairment as for chronic bronchitis.

The Board observes that VA amended the rating schedule 
concerning respiratory conditions, effective October 6, 2006.  
VA added provisions that clarify the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions.  
A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  PFTs are required to evaluate 
respiratory conditions except in certain situations.  If a 
DLCO(SB) test is not of record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO(SB) test would not be useful or valid in a particular 
case.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs. 
Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes with some exceptions; when 
evaluating based on PFTs.  Post-bronchodilator results are to 
be used unless they are poorer than the pre-bronchodilator 
results, then the pre-bronchodilator values should be used 
for rating purposes.  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate, the test result that the 
examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 
and the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

A review of the regulatory changes which affect the current 
claim reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.  Given the non-substantive nature of 
the regulatory changes, the Board finds that the Veteran will 
not be prejudiced by consideration of his claim, and a remand 
is therefore unnecessary.  The Board finds that it may 
proceed with a decision on the merits of the Veteran's claim, 
with consideration of the new regulatory changes, without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

As noted, the AOJ scheduled March 2000, October 2001, 
February 2002, August 2003, December 2003, May 2004, 
September 2007, and February 2008 VA respiratory examinations 
for the Veteran because entitlement to a higher rating for 
the service-connected bronchitis with a history of 
bronchiectasis could not be established without a current VA 
respiratory examination and medical opinion.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Unfortunately, VA clinic notes confirm that the Veteran 
failed to report for the scheduled VA examinations.  Review 
of the claims folder also confirms that the Veteran and his 
representative provided no good cause for his failure to 
report, and neither made a timely request for a rescheduled 
examination.  38 C.F.R. § 3.655(a). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  The Veteran has reported 
that he did not have transportation to the numerous scheduled 
examinations.  

Without the needed data from the missed VA respiratory 
examinations, the evidence of record does not support a 
higher rating.  The evidence does not show the FEV-1 of less 
than 56 percent predicted; or, FEV-1/FVC of less than 56 
percent; or, DLCO(SB) less than 56 percent predicted; or, 
maximum oxygen consumption equal to or less than 15 to 20 
milligrams/kilograms/minute; or, cor pulmonale; or, right 
ventricular hypertrophy; or, pulmonary hypertension; or, 
episode(s) of acute respiratory failure; or, requirement of 
outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6600.  In fact, at the April 2000 private respiratory 
examination, Forced Expiratory Volume in one second was 58 
percent predicted after medication was administered.

The parties indicated in the Joint Motion that VA should 
explain its rationale for failing to consider the findings of 
the private pulmonary function tests which reflected that 
pre-bronchodilator, the Veteran's FVC was 36 percent of 
predicted, and FEV1 was 31 percent of predicted.  However, as 
noted above, outside narrow circumstances set forth in the 
regulation, only post-medication findings will be used in 
evaluating respiratory disability.  This same private testing 
revealed that post-bronchodilator, FVC was 73 percent of 
predicted, and FEV-1 was 58 percent of predicted.  Such 
findings do not warrant an evaluation in excess of the 
currently assigned 30 percent.  

The Joint Motion also directed that VA consider Diagnostic 
Code 6601, for bronchiectasis.  

Upon careful review of the record, the Board has determined 
that the claim of entitlement to a rating in excess of 30 
percent for bronchitis with a history of bronchiectasis must 
be denied.  When a claimant, without good cause, fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655(b).  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Ortiz, 274 F.3d at 1365.

Entitlement to TDIU

The Board will first consider whether TDIU can be established 
on a schedular basis. TDIU may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, when there is 
one service-connected disability, it shall be ratable at 60 
percent or more.  See 38 C.F.R. §§ 3.340(a)(1), 4.15, 
4.16(a).

Service connection has been in effect for one disability for 
the entire time since the Veteran filed his first application 
for TDIU.  Bronchitis with a history of bronchiectasis was 
evaluated as 10 percent disabling prior to April 8, 1999 and 
has been evaluated as 30 percent disabling from April 8, 
1999.  Unfortunately, the 10 percent rating prior to April 8, 
1999 and the 30 percent rating from April 8, 1999 do not meet 
the minimum 60 percent rating required for consideration of 
assignment of TDIU under the percentage standards for one 
service-connected disability.  38 C.F.R. § 4.16(a).  
Therefore, TDIU on a schedular basis cannot be established.

Since 1986, the Veteran has not worked at substantially 
gainful employment, which is defined as employment ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the Veteran resides.  VA Adjudication Manual, M21-1, 
Paragraph 50.55(8).  This definition suggests that a Veteran 
should earn a living wage from substantially gainful 
employment.  Beatty v. Brown, 6 Vet. App. 532, 538 (1994).  
It follows, then, that the ability to work only a few hours a 
day or only sporadically would not be considered 
substantially gainful employment.  South v. Derwinski, 3 Vet. 
App. 121, 124 (1992).  Marginal employment exists when a 
Veteran is working but earns an annual income that falls 
below the poverty threshold for one person, as established by 
the U.S. Department of Commerce, Bureau of the Census.  38 
C.F.R. § 4.16(a).

The Board will consider whether TDIU is warranted on an 
extraschedular basis because the Veteran was unemployed or 
worked at marginal employment and earned annual income below 
the poverty threshold from 1986.  When the percentage 
standards set forth in 38 C.F.R. § 4.16(a) are not met, which 
is the case here, the Board may consider whether TDIU can be 
established on an extraschedular basis.  To accord justice to 
the exceptional case where schedular evaluations are 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  When the percentage standards set forth in 38 
C.F.R. § 4.16(a) are not met, the rating board should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities.  
The rating board will include a full statement as to the 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Veteran contends, and his April 2001 statement lists that 
he earned $2,931 in 1986, $3,075 in 1987, $2,769 in 1988, 
$1,484 in 1989, $2,991 in 1990, $2,927 in 1991, $2,263 in 
1992, $1,095 in 1993, $804 in 1994, $1,680 in 1995, $1,835 in 
1996, and $0 every year since 1997.  According to the Bureau 
of the Census, the poverty threshold for one person under 65 
years old was $5,701 in 1986, $5,909 in 1987, $6,155 in 1988, 
$6,451 in 1989, $6,800 in 1990, $6,932 in 1991, $7,143 in 
1992, $7,363 in 1993, $7,547 in 1994, $7,763 in 1995, $7,995 
in 1996, $8,183 in 1997, $8,316 in 1998, and $8,501 in 1999, 
and the poverty threshold for one person over 65 years and 
older was $8,259 in 2000, $8,494 in 2001, $8,628 in 2002, and 
$8,825 in 2003.  The record clearly shows that the Veteran 
had no more than marginal employment from 1986 because his 
annual income fell below the poverty threshold for his age 
group for every year.  By technical definition, the Veteran 
has not been actually engaged in substantially gainful 
employment.

Although the Veteran's income has been low for many years, 
his case does not present such an exceptional or unusual 
disability picture with such related factors as frequent 
periods of hospitalization or marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
Veteran has not been hospitalized for treatment of his 
service-connected bronchitis, and he has been capable of 
performing the physical and mental acts required for 
substantially gainful employment.  The sole fact that the 
Veteran has been unemployed or having difficulty in obtaining 
employment is not enough because the combined ratings are, in 
themselves, recognition that the service-connected disability 
makes it difficult to obtain and keep employment. The 
question is not whether the Veteran is actually employed.  
The question is whether he is capable of performing the 
physical and mental acts required by employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1991).

The Veteran is presumed able to perform substantially gainful 
employment because the evidence does not include the needed 
data from the missed March 2000, October 2001, February 2002, 
August 2003, December 2003, and May 2004 VA respiratory 
examinations to show otherwise.  The evidence does not show 
the Forced Expiratory Volume in one second of less than 56 
percent predicted; or, Forced Expiratory Volume in one second 
to Forced Vital Capacity of less than 56 percent; or, 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method less than 56 percent predicted; or, 
maximum oxygen consumption equal to or less than 15 to 20 
milligrams/kilograms/minute; or, cor pulmonale; or, right 
ventricular hypertrophy; or, pulmonary hypertension; or, 
episode(s) of acute respiratory failure; or, requirement of 
outpatient oxygen therapy, which would have justified finding 
the Veteran incapable of physically performing employment.  
In other words, the Veteran has presented no evidence to set 
his circumstances apart from that of other Veterans with the 
same 10 percent and 30 percent combined ratings.  38 C.F.R. § 
3.341(a); Van Hoose, 4 Vet. App. at 363.

Because the Veteran's service-connected disability has not 
precluded substantially gainful employment, referral for 
consideration of TDIU on an extraschedular basis is not 
warranted.  The evidence is not so evenly balanced that there 
is doubt as to any material issue.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchitis with a history of bronchiectasis is denied.

Entitlement to a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


